Name: 96/579/EC: Commission Decision of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards circulation fixtures (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  transport policy;  technology and technical regulations;  consumption
 Date Published: 1996-10-08

 Avis juridique important|31996D057996/579/EC: Commission Decision of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards circulation fixtures (Text with EEA relevance) Official Journal L 254 , 08/10/1996 P. 0052 - 0055COMMISSION DECISION of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards circulation fixtures (Text with EEA relevance) (96/579/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2), and in particular Article 13 (4) thereof,Whereas the Commission is required to select, as between the two procedures under Article 13 (3) of Directive 89/106/EEC for attesting the conformity of a product, the 'least onerous possible procedure consistent with safety`; whereas this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13 (4), the intervention of an approved certification body is therefore required;Whereas Article 13 (4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications;Whereas the two procedures provided for in Article 13 (3) are described in detail in Annex III to Directive 89/106/EEC; whereas it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems;Whereas the procedure referred to in point (a) of Article 13 (3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of section 2 of Annex III, and the procedure referred to in point (b) of Article 13 (3) corresponds to the systems set out in point (i) of section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of section 2 of Annex III;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1 The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory production control system ensuring that the product is in conformity with the relevant technical specifications.Article 2 The products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 3 The procedure for attesting conformity as set out in Annex III shall be indicated in mandates for harmonized standards.Article 4 This Decision is addressed to the Member States.Done at Brussels, 24 June 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 40, 11. 2. 1989, p. 12.(2) OJ No L 220, 30. 8. 1993, p. 1.ANNEX I CIRCULATION FIXTURES - Road traffic noise reducing devices and barriers; and- anti-glare screens.ANNEX II CIRCULATION FIXTURES - Road marking products:- permanent marking tapes and preformed markings,- traffic paints, hot applied thermoplastics, cold applied plastics (with or without antiskid aggregates) including premixed glass beads,- traffic paints, hot applied thermoplastics, cold applied plastics (to be used for road marking) put on the market with indications on types and proportions of dropped-on glass beads and/or anti-skid aggregates,- retro-reflecting road studs.- Road traffic signs and traffic control devices installed permanently for vehicular and pedestrian traffic uses:- permanent traffic signs,- traffic bollards,- marker posts,- traffic lights and fixed danger lamps,- permanent warning devices and delineators,- variable message traffic signs.- Road lighting columns.- Vehicle restraint systems:- crash cushions,- transition barriers,- cables,- parapets.- Pedestrian restraint systems including pedestrian bridge parapets.ANNEX III PRODUCT FAMILY CIRCULATION FIXTURES (1/2) Systems of attestation of conformityFor the product(s) and intended use(s) listed below, European Committee for Standardization/European Committee for Electrotechnical Standardization (CEN/Cenelec) are requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2 (1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILY CIRCULATION FIXTURES (2/2) Systems of attestation of conformityFor the product(s) and intended use(s) listed below, European Committee for Standardization /European Committee for Electrotechnical Standardization (CEN/Cenelec) are requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s):>TABLE>The specifications for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2 (1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.